                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 S:12-CR-00301-D-1


UNITED STATES OF AMERICA                      )
                                              )
                                              )
       v.                                     )
                                              )               ORDER
                                              )
JAMES THOMAS WEBB                             )
                                              )


       On motion of the Defendant, James Thomas Webb, and FOR GOOD CAUSE SHOWN, it is

hereby ORDERED that Docket Entry 231 be sealed by this Court.

       Accordingly, it is ORDERED that Docket Entry 231 be filed under seal and to remain so

sealed until otherwise ordered by the Court, except that copies may be provided to the United States

Attorney's Office and Counsel for the above-named Defendant.

       IT IS SO ORDERED.




                                              Theonorable James C. Dever, III
                                              United States District Judge




        Case 5:12-cr-00301-D Document 236 Filed 01/13/21 Page 1 of 1
